 

Exhibit 10.1

NOTE REPURCHASE AGREEMENT

This NOTE REPURCHASE AGREEMENT (this “Agreement”) to repurchase Cambium Learning
Group, Inc. 9.75% Senior Secured Notes Due 2017, is made as of October [●],
2014, by and between Cambium Learning Group, Inc., a Delaware corporation (the
“Issuer”) and [●] (the “Holder”).

WHEREAS, the Holder is the owner and legal and beneficial holder of certain
9.75% Senior Secured Notes Due 2017 of the Issuer, in the aggregate principal
amount of $[●] (the “Notes”), issued under an Indenture, dated as of
February 17, 2011, between the Issuer, the Guarantors named therein and Wells
Fargo Bank, National Association, as trustee (the “Trustee”);

WHEREAS, the Notes, to date, have not matured and the Holder has independently
approached the Issuer regarding a possible sale of the Notes to the Issuer
pursuant to a privately negotiated purchase and sale transaction; and

WHEREAS, the Holder desires and is willing to sell to the Issuer, and the Issuer
desires and is willing to repurchase from the Holder, the Notes, upon and
subject to the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the covenants, agreements
and warranties contained herein, the sufficiency of which is hereby
acknowledged, the parties agree as follows:

1.Definitions. When used herein, the following terms shall have the meanings set
forth below:

(a)“Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

(b)“Encumbrance” means any pledge, hypothecation, assignment, lien, restriction,
charge, claim, security interest, option, preference, priority or other
preferential arrangement of any kind or nature whatsoever.

(c)“Organizational Documents” means: (a) in the case of a Person that is a
corporation, its articles or certificate of incorporation and its by-laws,
regulations or similar governing instruments required by the laws of its
jurisdiction of formation or organization; (b) in the case of a Person that is a
partnership, its articles or certificate of partnership, formation or
association, and its partnership agreement (in each case, limited, limited
liability, general or otherwise); (c) in the case of a Person that is a limited
liability company, its articles or certificate of formation or organization, and
its limited liability company agreement or operating agreement; and (d) in the
case of a Person that is none of a corporation, partnership (limited, limited,
general or otherwise), limited liability

 

--------------------------------------------------------------------------------

 

company or natural person, its governing instruments as required or contemplated
by the laws of its jurisdiction of organization.

(d)“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental body or authority or any other entity.

(e)“Transfer Restriction” means, with respect to any security or other property,
any condition to or restriction on the ability of the holder thereof to sell,
assign or otherwise transfer such security or other property or to enforce the
provisions thereof or of any document related thereto, whether set forth in such
security or other property itself or in any document related thereto or arising
by operation of law, including, without limitation, such conditions or
restrictions arising under federal, state or foreign laws or under any
contracts, arrangements or agreements.

2.Sale and Purchase of the Notes. Subject to the terms and conditions of this
Agreement, the Issuer agrees to purchase from the Holder, and the Holder agrees
to sell to the Issuer, the Notes (the “Transaction”) at an aggregate purchase
price of [●] Dollars and [●] Cents ($[●]), plus accrued and unpaid interest
thereon in the amount of [●] Dollars and [●] Cents ($[●]) (collectively, the
“Purchase Price”).  The purchase and sale of the Notes shall take place as of
5:00 p.m., New York City time, on [●], 2014 (the “Trade Date”).  Upon receipt by
the Holder of the Purchase Price, the Issuer shall become the legal and
beneficial owner of the Notes and of all rights and interest therein or related
thereto and to the monies due and to become due under the terms of the
Notes.  The Holder hereby agrees that upon the settlement of the Transaction
pursuant to Section 7 below, the Notes shall be cancelled and the Issuer shall
have no further obligation to the Holder thereunder.

3.Representations, Warranties and Agreements of the Holder.

The Holder hereby represents, warrants to, and agrees with, the Issuer, on the
date hereof and on the Trade Date and the Settlement Date (as defined below):

(a)The Holder has the power and capacity to enter into this Agreement and to
consummate the Transaction. The execution, delivery, and performance by the
Holder of this Agreement and the consummation by the Holder of the Holder’s
obligations hereunder have been duly authorized by all necessary action in
respect thereof by the Holder. This Agreement has been duly and validly executed
and delivered by the Holder and constitutes the legal, valid and binding
obligation of the Holder, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws from time to time in effect that
affect creditors’ rights generally, and by legal and equitable limitations on
the availability of specific remedies. Any Person signing this Agreement on
behalf of the Holder has been duly and validly authorized and empowered to do so
and has the authority to bind the Holder and to effectuate the transactions
contemplated by this Agreement.

(b)The execution, delivery and performance by the Holder of this Agreement and
consummation by the Holder of the Transaction do not and will not: (i) violate
any decree or judgment of any court or other governmental authority applicable
to or binding on the Holder; (ii) violate any provision of any federal or state
statute, rule or regulation which is, to the Holder’s knowledge, applicable to
the Holder; (iii) conflict with, or result in any violation of, any provision of
any Organizational Document of the Holder; or (iv) violate or result in a
default under any contract to which the Holder or any of such Holder’s assets or
properties are bound. No consent or approval of, or filing with, any
governmental authority or other Person not a party hereto is required for the
execution, delivery and performance by the Holder of this Agreement or the
consummation of the Transaction.

2

 

--------------------------------------------------------------------------------

 

(c)The Holder is the beneficial owner of the Notes, free and clear of any
Encumbrances, and upon the transfer of the Notes to the Issuer, the Issuer will
acquire good and marketable title thereto, free and clear of any Encumbrances or
Transfer Restrictions, other than Transfer Restrictions arising solely under the
Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
promulgated thereunder, or under similar state securities laws (the “Permitted
Securities Law Restrictions”).

(d)No proceedings relating to the Notes are pending or, to the knowledge of the
Holder, threatened, before any court, arbitrator or administrative or
governmental body or authority that would adversely affect the Holder’s right to
transfer the Notes to the Issuer.

(e)The Holder, by reason of, among other things, the Holder’s business and
financial experience, is capable of evaluating the merits and risks of the
Transaction and of protecting the Holder’s own interests in connection with the
Transaction. The Holder is aware of the Issuer’s business affairs and financial
condition, and has acquired sufficient information about the Issuer to reach an
informed and knowledgeable decision to sell the Notes owned by the Holder.

(f)The Holder acknowledges that the Holder is aware and understands that the
Issuer is the Issuer of the Notes, and that the Issuer has informed the Holder
that, among other things, the Issuer, as the Issuer of the Notes, is in
possession of substantial information which may be material and/or nonpublic
(collectively, the “Issuer Information”) and which, if publicly disclosed, could
foreseeably affect the trading price of the Notes, including information that
may be indicative that the value of the Notes is substantially lower or higher
than the Purchase Price being paid in the Transaction, or which, if known to the
Holder, could foreseeably have impacted the Holder’s decision to sell the
Holder’s Sale Notes or to enter into this Agreement.

(g)Notwithstanding the Issuer’s possession of the Issuer Information, which is
not being disclosed to the Holder, the Holder wishes to enter into the
Transaction at this time for the Holder’s own business purposes. The Holder
acknowledges that the Issuer would not enter into the Transaction with the
Holder in the absence of the protections afforded to the Issuer by the Holder’s
representations, warranties and agreements in this Section 3 and that the Holder
is providing such representations, warranties and agreements, including the
waivers contained in this Agreement, as an inducement to the Issuer to
consummate the Transaction.

(h)The Holder is (i) an “accredited investor” within the meaning of Rule 501
under the Securities Act, (ii) is experienced, sophisticated and knowledgeable
in the trading of securities and other instruments of private and public
companies and (iii) understands the disadvantage to which the Holder is subject
on account of the disparity of the access to, and possession of, the Issuer
Information between the Issuer and the Holder.  The Holder has conducted an
independent evaluation of the Notes to determine whether to engage in the
Transaction and, notwithstanding the absence of access by the Holder to the
Issuer Information, the Holder is desirous of consummating the Transaction.

(i)The Holder acknowledges and agrees that the sale of the Notes by the Holder
and the purchase of the Notes by the Issuer pursuant to the Transaction shall
constitute the final disposition of the Notes by the Holder, and, following the
consummation of the Transaction and the Holder’s receipt of the Purchase Price
as full consideration for the Notes, the Holder shall have no further rights
with respect to the Notes, including, without limitation, any right or
entitlement to participate in any future repurchases by the Issuer of its Notes
whether pursuant to a note repurchase program, open market purchase, tender
offer or otherwise, and shall not be entitled to any additional consideration in
respect of the Notes by virtue of any of the foregoing actions on the part of
the Issuer or its representatives and waives any and all rights thereto.  The
Holder intends to effect, to the maximum extent permitted by law, an
irrevocable, voluntary, complete and knowing waiver of the Holder’s rights as
set forth in this

3

 

--------------------------------------------------------------------------------

 

Section 3(i). Each of the terms of the waivers and releases set forth in this
Section 3(i) shall survive the execution and delivery of this Agreement and the
consummation of the Transaction.

(j)The Holder hereby irrevocably waives any and all actions, causes of action,
rights or claims, whether known or unknown, contingent or matured, and whether
currently existing or hereafter arising, that the Holder may have or hereafter
acquire against the Issuer or any of its Affiliates (collectively, the “Issuer
Released Persons” and each, individually, an “Issuer Released Person”) in any
way, directly or indirectly, arising out of, relating to or resulting from the
Issuer’s or such other Persons’ failure to disclose any Issuer Information to
the Holder with respect to Holder’s sale of the Notes to Issuer, including,
without limitation, claims it may have or hereafter acquire under applicable
federal and/or state securities laws with respect to such sale. The Holder also
agrees that the Holder shall not institute or maintain any cause of action,
suit, complaint or other proceeding against any Issuer Released Person as a
result of the Issuer’s or such other Persons’ failure to disclose any Issuer
Information to the Holder with respect to the sale of Holder’s Notes to Issuer
hereunder. The Holder intends to effect, to the maximum extent permitted by law,
an irrevocable, voluntary, complete and knowing waiver of the Holder’s rights as
set forth in this Section 3(j). Each of the terms of the waivers and releases
set forth in this Section 3(j) shall survive the execution and delivery of this
Agreement and the consummation of the Transaction.

(k)The Holder has independently received all information (but not the Issuer
Information) it considers necessary or appropriate to determine whether to sell
the Notes to the Issuer pursuant to this Agreement.  The Holder has been given
the opportunity to consult with the Holder’s own counsel and financial and other
advisors, including tax advisors, with respect to this Agreement and the terms
hereof and the Transaction to be consummated hereunder and has delivered this
Agreement freely and voluntarily. The Holder is relying solely on such advisors
and not on any statements or representations of the Issuer.

(l)The Holder acknowledges that the Issuer may disclose the terms of the
Transaction and this Agreement in certain current and periodic reports that the
Issuer is required to file with the Commission pursuant to the Securities
Exchange Act of 1934, which public disclosures are hereby consented to and
approved.

(m)Neither the Issuer nor any of its Affiliates or any of their respective
representatives are making any representations or warranties to the Holder, and
the Holder is not relying on any statements, whether oral or written, which may
have been made at any time by the Issuer or any of its Affiliates or any of
their respective representatives, except for those representations and
warranties of the Issuer expressly set forth in Section 4 of this Agreement.

(n)The Holder acknowledges that it independently approached the Issuer regarding
the Transaction and the Issuer has not made any general or other solicitation in
connection with the sale of the Notes, nor did the Issuer initiate, or attempt
to initiate, the Transaction.

4.Representations, Warranties and Agreements of the Issuer.

The Issuer hereby represents, warrants to, and agrees with the Holder, as of the
date hereof and on the Trade Date and the Settlement Date:

(a)The Issuer has the power and capacity to enter into this Agreement and to
consummate the Transaction. This Agreement has been duly and validly executed
and delivered by the Issuer and constitutes the legal, valid and binding
obligation of the Issuer, enforceable in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws

4

 

--------------------------------------------------------------------------------

 

from time to time in effect that affect creditors’ rights generally, and by
legal and equitable limitations on the availability of specific remedies.

(b)The execution, delivery and performance by the Issuer of this Agreement and
consummation by the Issuer of the Transaction do not and will not: (i) violate
any decree or judgment of any court or other governmental authority applicable
to or binding on the Issuer; (ii) violate any provision of any federal or state
statute, rule or regulation which is, to the Issuer’s knowledge, applicable to
the Issuer; (iii) conflict with, or result in any violation of, any provision of
any Organizational Document of the Issuer; or (iv) violate or result in a
default under any material contract to which the Issuer or any of the Issuer’s
assets or properties are bound. No consent or approval of, or filing with, any
governmental authority or other Person not a party hereto is required for the
execution, delivery and performance by the Issuer of this Agreement or the
consummation of the Transaction.

5.Conditions Precedent to Obligations of the Issuer.  The obligations of the
Issuer to pay the Purchase Price on the Settlement Date are subject to the
satisfaction of the following conditions precedent:

(a)The representations and warranties of the Holder contained herein shall be
true and correct in all respects as of the Trade Date and the Settlement Date.

(b)The Holder shall have complied in all respects with all of the Holder’s
covenants and agreements contained herein to be performed by the Holder on or
prior to the Settlement Date.

6.Conditions Precedent to Obligations of the Holder.  The obligations of the
Holder to deliver the Notes on the Settlement Date are subject to the
satisfaction of the following conditions precedent:

(a)The representations and warranties of the Issuer contained herein shall be
true and correct in all respects as of the Trade Date and the Settlement Date.

(b)The Issuer shall have complied in all respects with all of the Issuer’s
covenants and agreements contained herein to be performed by the Issuer on or
prior to the Settlement Date.

(c)The Holder shall have received the wire transfer referred to in Section 7
hereof.

7.Settlement.

(a)Settlement of the Transaction shall take place on [●], 2014 (the “Settlement
Date”). On the Settlement Date, subject to Sections 5 and 6 hereof, the Holder
shall deliver to the Issuer or to the Trustee the Notes, duly endorsed or
accompanied by an assignment duly endorsed in a form acceptable to the Issuer
and the Trustee, or by means of the book-entry transfer procedures of the
Depositary Trust Company, as depositary for the Notes, or by other means of
transfer acceptable to the Issuer, against payment by the Issuer of the Purchase
Price.

(b)The Notes delivered to the Issuer pursuant to this Agreement shall be free
and clear of all Encumbrances and Transfer Restrictions (other than the
Permitted Securities Law Restrictions).

(c)The Issuer shall pay the Purchase Price to the Holder by wire transfer of
immediately available funds to the bank account on Schedule I attached hereto.

5

 

--------------------------------------------------------------------------------

 

(d)The Issuer and the Holder shall, upon the reasonable request of the other,
execute and deliver all other such documents and instruments reasonably deemed
necessary or desirable by the other parties to fully effect the Transaction
contemplated hereby.

8.Amendment.  This Agreement shall not be amended, modified or supplemented
except in a writing signed by the Issuer and the Holder.

9.Notices.  Any notice, request, instruction or other document to be given
hereunder by a party hereto shall be in writing and shall be deemed to have been
given, (a) when received, if given in person or by a courier or a courier
service, (b) on the date of transmission, if sent by facsimile transmission or
other means of electronic transmission (provided that the sending party retains
written evidence of confirmed transmission), or (c) when actually received, if
mailed by first-class certified or registered United States mail or recognized
overnight courier service, postage-prepaid and return receipt requested, and all
legal process with regard hereto shall be validly served when served in
accordance with applicable law, in the case of the Issuer, to Cambium Learning
Group, Inc., 17855 North Dallas Parkway, Suite 400, Dallas, Texas 75287,
Attention: General Counsel and Secretary, and, in the case of the Holder, to the
address of the Holder set forth below the Holder’s name on the signature page
hereto, or, in either case, at such other address as the recipient party may
designate for such party in writing by notice to the other parties, given as
herein provided.

10.Counterparts; Facsimile or Electronic Signatures.  This Agreement may be
executed in two or more counterparts. Each such counterpart shall be deemed to
be an original, but all of which together shall constitute one and the same
document. Executed counterparts to this Agreement transmitted by facsimile or by
electronic transmission of portable document format (PDF) files or tagged image
file format (TIF) files shall be deemed to be original signatures for all
purposes.

11.GOVERNING LAW; VENUE.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAWS. The parties hereby submit to the exclusive
jurisdiction of any state or federal court sitting in New York County over any
suit, action or proceeding arising out of or relating to this Agreement and
waive any claims of lack of personal jurisdiction or forum non conveniens. The
parties agree that a final judgment in any such suit, action or proceeding
brought in such court shall be conclusive and binding upon the parties and may
be enforced in any other courts to whose jurisdiction other parties are or may
be subject, by suit upon such judgment.

12.Expenses.  Except as otherwise expressly provided herein, each party hereto
will bear his or its own expenses in connection with the purchase and sale of
the Notes contemplated hereby.

13.Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings between such parties with respect to such
subject matter.

14.Severability.  If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the other
provisions hereof shall not be affected thereby.

15.Captions.  The Section captions herein are for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement.

16.Currency.  All references to “dollars” or “$” in this Agreement refer to
United States dollars, which is the currency used for all purposes in this
Agreement.

6

 

--------------------------------------------------------------------------------

 

17.Specific Performance.  Each party hereto acknowledges that it would be
impossible to determine the amount of damages that would result from a breach of
any of the provisions of this Agreement and that the remedy at law for any
breach, or threatened breach, of any of such provisions would likely be
inadequate and, accordingly, each other party shall, in addition to any other
rights or remedies that it may have, be entitled to seek such equitable and
injunctive relief as may be available from any court of competent jurisdiction
to compel specific performance of, or restrain any party from violating, any of
such provisions. In connection with any action or proceeding for injunctive
relief, each party hereto hereby waives the claim or defense that a remedy at
law alone is adequate and, to the maximum extent permitted by law, consents to
have each provision of this Agreement specifically enforced against such party,
without the necessity of posting bond or other security against him or it, and
consents to the entry of injunctive relief against him or it enjoining or
restraining any breach or threatened breach of any provision of this Agreement.

[Signature Page Follows]

 




7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

ISSUER:

 

CAMBIUM LEARNING GROUP, INC.

 

 

By:

 

Name:

Barbara Benson

Title:

Chief Financial Officer

 

HOLDER:

 

[●]]

 

 

By:

 

Name:

 

Title:

 

 

Address:

 

 

 

 

 

Facsimile:

 

Email:

 

 

 

8

 

--------------------------------------------------------------------------------

 

Schedule I

Wire Instructions

Bank Name and Address:

ABA Number:

For credit to:

Account number:

For the benefit of:

For final credit to:  

 

 